Citation Nr: 1432242	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-45 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability. 

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected diabetes mellitus and/or herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from October 1967 to June 1969, to include service in the Republic of Vietnam.

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  The Veteran testified at a videoconference Board hearing in March 2014 before the undersigned.  A transcript of the hearing is of record.  At the hearing, the Veteran was granted a 60-day abeyance period for the submission of additional evidence.  That period of time has lapsed, and no additional evidence has been received.

In addition to the paper claims file, there are Virtual VA (VVA) and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.  The documents in the VVA file include the transcript of the March 2014 Board hearing.  Both the Board and originating agency (see September 2013 Supplemental Statement of the Case) have reviewed the VBMS file, which includes VA treatment records dated from 2010 to 2013.  The remaining documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The Veteran has raised a claim of entitlement to service connection for tinnitus.  See March 2014 Board hearing transcript.  This matter is referred to the originating agency for appropriate action.



FINDINGS OF FACT

1.  Bilateral hearing loss disability was not shown during active duty service or for many years thereafter; and, no current hearing loss disability is etiologically related to service.

2.  Peripheral neuropathy of the lower extremities is related to service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred or aggravated in service, and sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013). 

2.  The criteria for service connection for peripheral neuropathy of the lower extremities are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the claims herein, the record reflects that the Veteran was mailed letters in April 2009 (peripheral neuropathy) and February 2010 (hearing loss disability) advising him of what the evidence must show and the respective duties of VA and the claimant in obtaining evidence, as well as the appropriate notice with respect to the disability-rating and effective-date elements of the claims.  The Veteran was provided complete notice prior to the adjudication of the claims in September 2009 (peripheral neuropathy) and April 2010 (hearing loss disability). 

VA has also complied with its duty to assist the Veteran in the development of his claims.  All available service treatment records (STRs), service personnel records and post-service treatment records were obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

The Veteran has also been afforded the appropriate VA examinations, most recently in 2013, to determine the nature and etiology of his claimed disabilities.  The examinations were adequate, as they were predicated on a full reading of the Veteran's medical records in the claims file, interview of the Veteran, and examination with appropriate testing.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiners provided rationale for the opinions stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Discussion of the Veteran's March 2014 Board hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here. The issues on appeal (as noted on the title page of this decision) were identified at the hearing.  The Veteran was asked whether he had any evidence that he had current disabilities that could be related to service.  The Veteran was afforded a 60-day abeyance period to provide evidence in support of his claims.  That period of time lapsed; such evidence was not received.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

As VA's duties to notify and assist are met, the Board will address the merits of the claims. 

II.  Service Connection - Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as organic diseases of the nervous system (sensorineural hearing loss), are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); sensorineural hearing loss is a qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

A.  Bilateral Hearing Loss Disability 

The Veteran maintains that he currently has bilateral hearing loss disability that is due to noise exposure from artillery in service.  He denied any significant post-service noise exposure.  See June 2010 Notice of Disagreement and March 2014 hearing transcript.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 


The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Service personnel records show that the Veteran was a radio operator for an artillery unit in Vietnam.  STRs dated from December 1966 to June 1969 are negative for complaints or findings of hearing loss disability.  A June 1969 separation report of medical history notes that the Veteran denied any current or past hearing loss.  No hearing test results were reported on the June 1969 separation examination report.

Post-service private medical records dated from 1993 to 2009 are negative for findings of hearing loss disability. 

In January 2010, the Veteran submitted a claim of entitlement to service connection for hearing loss disability.

A March 2010 private audiogram notes findings indicative of hearing loss disability in the left ear, but not in the right ear, under 38 C.F.R. § 3.385.

An October 2010 VA examination report notes the Veteran's complaints of hearing loss.  Audiometric testing did not reveal nearing loss disability for VA purposes under 38 C.F.R. § 3.385.  

A November 2012 VA outpatient treatment record notes that the Veteran reported in-service noise exposure from artillery and post-service noise exposure from one and a half years of "noisy" factory work.  Examination revealed chronic Eustachian tube dysfunction of the left ear; a hearing aid fitting was scheduled.  See VBMS.

An April 2013 VA examination report notes audiometric findings of left ear hearing loss disability for VA purposes.  Hearing loss disability was not found in the right ear.  See 38 C.F.R. § 3.385.  After reviewing the claims file, the examiner opined that it was not as least as likely as not that the Veteran's hearing loss was caused by or a result of an event in military service.  In this regard, the examiner noted that the Veteran's hearing was essentially normal in 2010.  Thereafter, hearing in the left ear decreased significantly from 2010 to 2012, "which is inconsistent with hearing loss related to excessive military noise exposure."  The examiner stated that significantly, the Veteran reported persistent left ear "fullness" in a 2012 VA outpatient visit, which was subsequently linked to Eustachian tube dysfunction.  

An August 2013 VA ear conditions examination report notes that the Veteran's hearing was normal at service entrance.  The Veteran reported that he did not wear noise protection during the service and was exposed to noise from artillery.  He did not have a hearing test upon discharge; however, the Veteran reported that he did not believe that he had any hearing loss at that time.  Following service, he worked at several jobs, including a factory warehouse, a shipping department of a foundry, and the post office.  The examiner noted that an October 2010 hearing test showed normal and symmetrical hearing to 3000 Hertz and a very slight loss in both ears at 4000 Hertz.  The Veteran reported that sometime in 2011, he started to notice a decline in his left hearing; this was subsequently confirmed with a hearing test that revealed an asymmetrical sensorineural hearing loss.  The examiner pointed out that it was not until 40 years after service that the Veteran started to notice a decline in his hearing.  Moreover, "[a]ccording to the literature, hearing loss from noise exposure occurs at the time of the exposure and not 40 years later."  Therefore, the Veteran's hearing loss "was not caused by or a result of [his] noise exposure while in the military."

The Veteran has reported on several occasions that he was exposed to acoustic trauma during his military service.  The Board does not dispute this assertion.  His contention of experiencing noise exposure in service is accepted.

Nevertheless, the Veteran is not shown to have hearing loss disability during his period of active service from October 1967 to June 1969.  There is no evidence to indicate that he was diagnosed sensorineural hearing loss within one year of his leaving active duty in June 1969 so as to warrant service connection on a presumptive basis under 38 C.F.R. § 3.307 and 3.309.  Further, in light of the lack of documented complaints of hearing loss symptoms until 2010, continuity of symptomatology is not established.  

As for there being a medical nexus between the Veteran's in-service acoustic trauma and any current hearing loss disability, both 2013 VA medical opinions are probative and persuasive medical evidence in this case, as they are based upon a complete review of the Veteran's entire claims file and examination of the Veteran and supports their conclusions with detailed rationale.  The VA examiners considered the Veteran's history of in-service noise exposure, as well as his stated contentions.  After considering evidence of record, the VA examiners opined that any current or recent hearing loss disability was less likely than not incurred in or caused by service, to noise exposure therein.  The examiner's references to specific evidence make for persuasive rationale.  There is no medical evidence to the contrary.

The Board has not overlooked the Veteran's contentions in support of his claim.  However, while lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, hearing loss disability falls outside the realm of common knowledge of a lay person.  That is, although the Board readily acknowledges that Veteran is competent to difficulty hearing, there is no indication that the Veteran is competent to etiologically link any reported in-service symptoms to hearing loss disability diagnosed many years after his discharge.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss disability.  There is no doubt to be otherwise resolved.  The claim is denied.

B.  Peripheral Neuropathy of the Lower Extremities

In addition to the foregoing, service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability. 38 C.F.R. § 3.310(a).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran maintains that he currently has peripheral neuropathy of the lower extremities related to his service-connected diabetes mellitus.  He acknowledges being treated for Guillain Barre in the mid 1990's, but maintains that the neuropathy from this disability resolved prior to the onset of his diabetes.  See March 2014 hearing transcript.

Post-service private medical records show that in April 1993 the Veteran reported numbness in both feet and hands.  Electromyogram studies found right upper and lower extremity generalized sensorimotor polyneuropathy, segmental demyelination in type.  Laboratory tests at that time revealed that glucose was normal.  In January 1997 neurological findings were within normal limits.  In February 2005 it was noted that acute infectious polyneuritis, Guillain Barre, had resolved with no residuals.  In July 2008 the Veteran was diagnosed with diabetes mellitus and prescribed oral medication. 

A September 2009 rating decision awarded service connection for diabetes mellitus associated with herbicide exposure, effective April 2009.


VA outpatient treatment records dated from 2010 to 2013 note the Veteran's complaints of numbness and tingling in his toes.  He was diagnosed with diabetic peripheral neuropathy in July 2012 and diabetes mellitus with neuropathic symptoms in December 2012. See VBMS.

An April 2013 VA examination report notes the Veteran's history of Guillain Barre in 1993, diabetes since 2008, and current complaints of numbness and paresthesias in the lower extremities.  Examination revealed mild numbness in the lower extremities.  The examiner noted that the Veteran's symptoms had not changed since he was diagnosed diabetes mellitus.  He opined that neuropathy of bilateral lower extremities is less likely than not caused by or a result of diabetes mellitus.

The medical evidence confirms the Veteran currently has peripheral neuropathy of the lower extremities.  The Board acknowledges that the 2013 VA examiner opined that the Veteran's current peripheral neuropathy is not related to his service-connected diabetes essentially due a prior diagnosis of Guillain Barre and the lack of a "change" in his symptoms since he was diagnosed with diabetes in 2008.  The conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991); however, the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

In this instance, the February 2005 treatment note from the Veteran's private physician states that his Guillain Barre (and neurological symptoms) had completely resolved.  The Veteran has testified to the same.  Moreover, both VA treatment records dated after the onset of diabetes and the 2013 VA examination report have diagnosed diabetic peripheral neuropathy.  The VA examiner did not address February 2005 private treatment note, or a January 1997 private treatment record that notes that neurological findings were within normal limits.  

Given the above evidence, the Board finds that there is an approximate balance of positive and negative evidence as to whether the Veteran currently has lower extremity peripheral neuropathy that is related to his service-connected diabetes.  When the evidence is in such relative equipoise, the Board must give the Veteran the benefit of the doubt.  See Gilbert, supra.  The Board finds that the criteria for service connection for bilateral hearing loss disability and tinnitus are met. 38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss disability is denied. 

Service connection for peripheral neuropathy of the lower extremities is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


